Opinion issued May 17, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00291-CV
———————————
JAMES LOPEZ, Appellant
V.
VANESSA
LOPEZ, Appellee

 

 
On
Appeal from the 280th District Court
Harris
County, Texas

Trial
Court Cause No. 1108992
 

 
MEMORANDUM OPINION
          Appellant, James Lopez, has neither established
indigence nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (Vernon
Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted
in Tex. R. App. P. app. A §
B(1) (listing fees in court of appeals). 
On May 27, 2011, the Court notified appellant that the appeal was
subject to dismissal if he did not respond within 10 days.  See Tex.
R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).  The notice was returned as
undeliverable.
A pro se appellant is required to
keep this Court apprised of his current mailing address.  See
Tex. R. App. P. 6.3(c), 9.1(b).  
          Because appellant has failed to pay
the filing fee and has failed to comply with the Rules of Appellate Procedure,
we dismiss the appeal.  See Tex.
R. App. P. 5, 9.1(b),
37.3(b), and 42.3(b), (c). 
We dismiss any pending motions as moot.
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.